Per Curiam.
Defendant could not defeat plaintiff’s right to commissions by attempting to insert in the proposed contract new and onerous provisions not originally furnished as terms of sale or exchange. The broker cannot be penalized for the failure of defendant. (Glaser v. Eisen Realty Co., Inc., 187 N. Y. Supp. 171; Davidson v. Stocky, 202 N. Y. 423; Tanenbaum v. Boehm, Id. 293; Brand v. Nagle, 122 App. Div. 490; Goodman v. Hess, 56 Misc. 482; Halprin v. Schachne, 27 id. 195.)
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Levy and Crain, JJ.